Title: From George Washington to Brigadier General Charles Scott, 22 September 1778
From: Washington, George
To: Scott, Charles


          
            [22 September 1778]
          
          I received your letter of yesterdays date this morning.
          The security of your command makes it in my opinion perfectly expedient to take post five miles above Claps tavern—you should if possible be out of surprizing distance, while your scouts may be made use of to watch the movements of the enemy—I would have you to keep a constant look out on the Sound from the commanding hights near Claps and when you observe any extraordinary body of transports you will immediately send a report to Genl Gates at Danbury. & Should similar appearances take place in the north River, you will make the communication to General Putnam, who is encamped opposite west point. You will continue your intelligence to myself as usual.
          The flour at wrights mills may be converted into biscuit altho it is unfit for bread. I think it may be all wrought up in this way.
          If the deserters are taken you will make particular inquiry into the encouragement which you suppose they had from an officer This matter should be well attended to—As you do not mention the corps to which they belonged it is out of my power to make any sort of inquisition on the subject, or to know whether any of them have returned to their regiments some being at Danbury & others under Lord Stirling—Genl Lincoln &ca—spare no pains—nor expence, to obtain and transmit the earliest intelligence of the Enemys movements & designs—get an intelligent person if you can to remain constantly in the City & others to communicate with him for the purpose of conveying his observations &ca.
         